DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification

The disclosure is objected to because of the following informalities: In the “Related Application” section of the Specification applicant needs to update the status of the related application listed to include any allowed Patent Numbers.  
Appropriate correction is required.
Double Patenting
Claims 1-16 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. 10499700. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims claim the same helmet structure with  a shell and brim tht protrudes from the outer surface of the shell and that incudes a flexible structure between the shell and the rim to allow the brim to move relative to the shell as claimed in  claim 1.

None of the cited references, alone or in combination discloses the  helmet structure with  a shell and brim tht protrudes from the outer surface of the shell and that incudes a flexible structure between the shell and the rim to allow the brim to move relative to the shell as claimed in  claim 1.

The application will be allowed when the proper Terminal Disclaimer as outlined above in provided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732